In the application of the Capitol Transport Company, Inc., and Bruce Dodson and Company, defendants-appellants, for a rehearing, the second ground stated is as follows:
"2. This Court has held that according to the minute entry of October 25, 1946, defendants waived any objection to the admission of Dr. Stafford's testimony taken by deposition. It should be noted that that portion of the minute entry stating that 'it is agreed that statement of Dr. Stafford be put in the record' was superseded by the Motion and Order reading as follows:
"On Motion of Vernie E. McDaniel and upon suggesting that this matter was tried and it was agreed between counsel that the signed medical report of Dr. H.A. Stafford would be submitted in lieu of his testimony and upon further suggesting that new attorneys have appeared in this suit after the case was tried and upon a date to which it was continued for the purpose of taking the testimony of Dr. A.L. Lewis, defendant physician, and the introduction of the medical statement of Dr. Stafford and upon further suggesting that the newly appearing attorney refusing to permit the introduction of the statement of Dr. H.A. Stafford in line with aforesaid agreement that it was necessary for the plaintiff to take deposition of Dr. Stafford and to which ends a petition and order has been presented and direct interrogatories propounded and upon further suggesting that the defendants delayed in preparing cross interrogatories and that the same have not been returned to this Court together with the commission, desires that the return date be extended to November 12, 1946, and for all other relief.
"It is Ordered And Decreed that the return date for the return of the commission and interrogatories together with answers be extended and continued to November 12, 1946.
"Amite, Louisiana October 25, 1946 "Ponder  Ponder Attorneys for Mover                         W.W. Comish, Judge."
Regardless of whether the above quoted motion superseded the minute entry, the testimony in our opinion is sufficient without considering the testimony of Dr. Stafford to sustain the judgment which we have arrived at in this case.
The plaintiff has also filed a motion for a rehearing which we believe is without merit.
It is therefore ordered that the applications of the plaintiff and defendants for rehearing be refused. *Page 140